Title: James Madison to Edward Everett, 30 May 1832
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier 
                                
                                 May 30. 1832.
                            
                        
                        I am indebted to you I observe for a copy of Mr. Doddridge’s speech on the subject of Congressional
                            privelege. A part of it has been read to me and judging from that of what remains, I need not hesitate to pronounce it an
                            able one as was to be expected from its able author. As he is under a mistake in supposing me to have drawn the judicial
                            act of 1789 and wishes for information, it may be proper to set him right. The bill originated in the Senate, of which I
                            was not a member, and the task of preparing it was understood, justly I believe, to have been performed by Mr. Ellsworth,
                            in consultation probably with some of his learned Colleagues.
                        My health has improved but little. I am still confined to my bed in a state of much debility, the effect of
                            the combined causes of rheumatism and bilious fever. Be pleased to accept Sir, a renewal of my friendly salutations.
                        
                            
                                James Madison
                            
                        
                    